Citation Nr: 0515092	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  02-03 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a 100 percent schedular disability rating 
for an anxiety reaction, currently rated 70 percent 
disabling.  

2.  Entitlement to an effective date earlier than May 8, 
2000, for the current 70 percent schedular disability rating 
for an anxiety reaction.  

3.  Entitlement to an effective date earlier than May 8, 
2000, for a total disability rating based upon individual 
unemployability (TDIU).  

4.  Entitlement to an effective date earlier than May 8, 
2000, for eligibility of the appellant's qualifying 
dependents to received educational assistance benefits under 
Chapter 35, Title 38, United States Code.  

ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from July 1949 to November 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating determination by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was last 
before the Board in April 2004, when it was remanded for 
further development.  

In April 2000, the appellant appointed an attorney in Florida 
to represent him in connection with this appeal.  In July 
2004, the RO received a letter from another attorney in 
Charleston, South Carolina, stating that the appellant had 
appointed his law firm to represent him before VA.  Since 
only an individual and not a law firm can represent a veteran 
before VA, the Board wrote to the appellant in March 2005 
asking for clarification of his wishes concerning 
representation and informing him that, if no response was 
received from the appellant within 30 days of that letter, it 
would be assumed that the appellant no longer wanted 
representation before the Board.  No response to the Board's 
letter has been received.  The Board will proceed 
accordingly.  

The appeal seeking a 100 percent schedular disability rating 
for an anxiety reaction is the subject of the REMAND below.  


FINDINGS OF FACT

1.  The date of receipt of the veteran's claim for an 
increased rating for PTSD and for a TDIU is April 13, 2000; 
the veteran met the requirements for a 70 percent schedular 
rating and a TDIU as of that date, but it is not factually 
ascertainable that he met the requirements for either benefit 
prior to then.  





2.  Since the appellant has no dependents eligible to claim 
Chapter 35 educational benefits, the current appeal seeking 
an earlier effective date for Chapter 35 eligibility does not 
present a question under a law that affects the provision of 
benefits by the Secretary to veterans or their dependents.  


CONCLUSIONS OF LAW

1.  An effective date of April 13, 2000, is warranted for the 
award of a 70 percent schedular rating for an anxiety 
reaction and for a TDIU.  38 U.S.C.A. § 5110(a)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2004).  

2.  The Board has no jurisdiction over the appeal seeking an 
earlier effective date for Chapter 35 eligibility.  
38 U.S.C.A. §§ 511, 7104 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO and the 
Board have notified the appellant of the evidence and 
information needed to substantiate the current claims, the 
information he should provide to enable the RO to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence and information on his behalf, and the 
evidence that the appellant should submit if he did not 
desire the RO to obtain the evidence on his behalf.  See, 
e.g., the letters addressed to the appellant by the RO or the 
Board dated December 20, 2001, February 13, 2003, and May 7, 
2004.  In the latter letter, the RO specifically informed the 
appellant of the current status of his claims and of the 
evidence already of record in support of those claims, and of 
what the evidence must show in order to support the claims.  
The appellant was also asked to inform the RO of any 
additional evidence or information which he though would 
support his claims, so that the RO could attempt to obtain 
this additional evidence for him.  Finally, the appellant was 
requested to identify any dependents who would qualify to 
claim Chapter 35 educational benefits.  Since the veteran was 
informed of the evidence that would be pertinent to his 
claims and requested to submit such evidence or provide the 
information necessary to enable the RO to obtain such 
evidence, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claims, and 
extensive VA medical records dating back to 1998 have been 
obtained and reviewed.  The appellant has maintained that 
there are no relevant private medical treatment records.  
Neither the appellant nor his former representative has 
identified any additional evidence or information which could 
be obtained to substantiate the present claims, and the Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issues were initially 
adjudicated by the RO in September 2000, shortly before the 
enactment of the VCAA in November of that year.  
Subsequently, extensive notification and evidentiary 
development were accomplished in accordance with the VCAA, 
and the claims were last adjudicated in late May 2004 after 
the final VCAA letter was issued in early May 2004 without 
response from the appellant or his representative.  There is 
no indication or reason to believe that that the ultimate 
decision of the RO on the merits of these claims would have 
been different had initial adjudication been preceded by 
complete VCAA notification and development.  In sum, the 
Board is satisfied that the RO properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations and Pelegrini.  Any 
remaining procedural errors would constitute harmless error.  
Therefore, in the Board's opinion, there is no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

A.  Earlier effective dates for a 70 percent schedular rating 
for an anxiety reaction and for a TDIU:  

Except as otherwise provided, the effective date of an 
increased award will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (o)(1).  Increased awards of disability compensation 
benefits will be made effective on the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if a claim is received within one 
year from such date; otherwise, the increased award will be 
effective the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155(a).  

Once a formal claim for compensation has been allowed, the 
receipt of a report of VA examination or hospitalization will 
be accepted as an informal claim for increased benefits....The 
date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of a claim.  38 C.F.R. § 3.157.  

In the present case, entitlement to service connection for an 
anxiety reaction was first granted by the Board in a decision 
dated in April 1965.  By final rating action also dated in 
April 1965, this decision was effectuated, and a 30 percent 
rating was assigned, effective from July 1964.  The 
30 percent schedular rating was continued by final rating 
actions dated in May 1965 and September 1969.  

The next communication received on behalf of the appellant 
was a formal claim seeking an increased rating and a TDIU, 
which was received by the RO on May 8, 2000.  Evidence 
subsequently received, including the reports of two VA 
psychiatric examinations of the appellant, were interpreted 
as establishing the appellant's entitlement to a 70 percent 
schedular rating for an anxiety reaction, including 
headaches, and to a TDIU.  The currently assigned effective 
date was based upon the date of receipt of claim of May 8, 
2000.  

A close review of the relevant evidence by the Board has 
disclosed that the appellant was treated on an outpatient 
basis by VA on April 13, 2000, for migraine headaches.  
Headaches have been established as one of the primary 
symptoms of the service-connected anxiety reaction.  The 
outpatient record dated April 13, 2000, therefore qualifies 
as an informal claim for an increased rating pursuant to 
38 C.F.R. § 3.157.  No earlier VA inpatient or outpatient 
record pertaining to psychiatric treatment or treatment of 
headaches is reflected by the current record, which includes 
extensive VA inpatient and outpatient records dating back to 
April 1998, more than two years before the receipt of the 
formal claim.  Thus, the earliest possible date of receipt of 
claim is April 13, 2000.  Although it is not factually 
ascertainable from the evidence of record when the increase 
in disability warranting a 70 percent schedular rating or a 
TDIU occurred, the Board is satisfied that the veteran met 
the requirements for both benefits as of the date of receipt 
of claim.  Accordingly, an earlier effective date of April 
13, 2000, is warranted for both awards.  Since it is not 
factually when the increase in disability occurred, there is 
no appropriate basis for assigning an effective date for 
either award earlier than April 13, 2000.  

B.  Claim seeking earlier effective date for Chapter 35 
eligibility:  

Educational benefits pursuant to Chapter 35, Title 38, United 
States Code, are only legally available to certain qualifying 
dependents of eligible veterans; they are not legally 
available to veterans, themselves.  The RO has conceded the 
permanency of the appellant's total service-connected 
disability, thereby establishing the eligibility of his 
qualifying dependents to receive Chapter 35 benefits.  
However, the evidence also establishes that the appellant has 
no dependents eligible to claim Chapter 35 benefits.  Thus, 
the appellant was reportedly divorced from his fourth wife in 
1988, and all of his children are independent adults who have 
not been dependent upon the appellant for years and who no 
longer qualify as dependent children under Chapter 35.  The 
appellant claimed to have no dependent children in a 
dependency form completed in February 2002.  Furthermore, the 
appellant has been paid VA compensation benefits for many 
years at the monthly rate for a single veteran without 
dependents, and he did not respond to the May 2004 letter 
asking him to identify any dependents eligible to claim 
Chapter 35 benefits.  The Board must conclude, therefore, 
that the appellant does not have any dependents who are 
eligible to claim Chapter 35 educational benefits, and that 
he has not had such dependents for many years.  

Under these circumstances, in the absence of any eligible 
claimants, the appeal seeking an earlier effective date for 
Chapter 35 eligibility does not present a question under a 
law that affects the provision of benefits by the Secretary 
to veterans or their dependents.  Accordingly, this appeal 
amounts to a request for an advisory or hypothetical opinion 
by the Board, which does not fall within the jurisdiction of 
the Board.  See 38 U.S.C.A. §§ 511, 7104.  Since the Board 
does not have legal jurisdiction over this appeal, it will be 
dismissed.  



ORDER

An effective date of April 13, 2000, but no earlier, is 
granted for the award of a 70 percent schedular rating for an 
anxiety disorder and for the award of a TDIU, subject to the 
criteria applicable to the payment of monetary benefits.

The appeal seeking an earlier effective date for Chapter 35 
eligibility is dismissed.  


REMAND

Recently, medical evidence in the form of a report of a VA 
psychiatric examination of the appellant in July 2004 has 
been submitted directly to the Board without a waiver of the 
appellant's right to have this new evidence initially 
reviewed by the RO or other local agency.  This new evidence 
is directly relevant to the increased rating issue currently 
on appeal.  Therefore, in order to safeguard the appellant's 
due process rights, a Remand is required.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following actions:  

1.  The AMC or the RO should undertake 
any indicated development, to include 
obtaining a copy of any relevant VA 
outpatient treatment records for the 
period since April 2004.  

2.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant should be furnished 
an appropriate supplemental statement of the case and 
provided the requisite opportunity to respond.  In accordance 
with proper appellate procedures, the case should then be 
returned to the Board for further appellate consideration.  
The appellant need take no further action until he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matter while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


